DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 12, 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto (US 2018/0039772 A1) in view of Nakajima (US 2016/0105582 A1).

With respect to Claim 1, Tokumoto’772 shows an image forming system (Figure 1A, paragraph [0022] image forming system) comprising a first image forming apparatus (Figure 1A, image forming apparatus 103), a second image forming apparatus which is different from the first image forming apparatus (Figure 1A, image forming apparatus 105), and a server (Figure 1A, server/bibliography-server-machine 104), 
the first image forming apparatus (Figure 1A, image forming apparatus 103) comprising: one or more first memories storing first instructions (Figure 1A, paragraph [0025] image forming apparatus 103  serves as a storage machine that holds print data received from the PC 102, paragraph [0037] for image forming apparatus 103 HDD 204, Figure 2); 
and one or more first processors (Figure 2, paragraph [0037] for image forming apparatus 103 CPU 201) executing the first instructions to: 
receive a first print job from an external apparatus (paragraph [0023] PC 102 that transmits a print job to image forming apparatuses 103, Figure 1A, S100 image forming 103 receiving a print data/job from PC 102); 
store the received first print job in a storage device of the first image forming apparatus (paragraph [0027] the image forming apparatus 103, functioning as the storage machine that stores print data/job received); and 
transmit first bibliographic information of the received print job to the server (Figure 1A, S101 transmit bibliographic information to server/bibliography-server-machine 104), 
the server (Figure 1A, server/bibliography-server-machine 104) comprising: 
one or more second memories storing second instructions (Figure 1A, S101 server/bibliography-server-machine 104 receiving bibliographic information, paragraph [0037] server/bibliography-server-machine 104 also being an image forming apparatus where with its own HDD 204, Figure 2 representing all image forming apparatuses); and 
one or more second processors (paragraph [0037] server/bibliography-server-machine 104 also being an image forming apparatus having its own CPU 201, Figure 2 representing all image forming apparatuses) executing the second instructions to: 
receive the first bibliographic information of the first print job from the first image forming apparatus (Figure 1A, S101 server/bibliography-server-machine 104 receiving bibliographic information from the image forming apparatus 103, Figure 5 shows the bibliographic information including stored location in paragraph [0062]); and 
manage at least the received first bibliographic information (paragraph [0055] shows the bibliographic information management 310 being a module that is installed in server/bibliography-server-machine 104 and manages the print data/job and the bibliographic information of the print data/job stores in MFPs connected to server/bibliography-server-machine 104), and 
the second image forming apparatus (Figure 1A, image forming apparatus 105) comprising: 
an operation device (paragraph [0037] configuration of each of the image forming apparatuses shown in Figure 2 having operation unit 206); one or more third memories storing third instructions; and one or more third processors executing the third instructions to: -2- 
54599766-v lmanage [ ] bibliographic information of a [ ] print job stored in the one or more third memories (paragraph [0055]-[0057] application 311 are each module that displays a menu on the operation unit 206 displaying a document list (multiple print jobs) as a list of pieces of data as targets, each image forming apparatus having its own module, image forming apparatus 105 displaying Figure 5 example of the bibliographic information stored in HDD 204c (third memories) of the image forming apparatus 105); 
acquire at least the managed first bibliographic information of the first print job from the server (paragraph [0059]-[0062] image forming apparatus 105 displaying Figure 5 example of the bibliographic information stored in HDD 204c of the image forming apparatus 105 acquired from server/bibliography-server-machine 104); and 
control the operation device to display a list of print jobs that are output targets by using the first bibliographic information acquired from the server and the [ ] bibliographic information (Figures 4 and 5 displaying multiple bibliographic information of multiple print data/job).
Tokumoto’772 does not specifically show the second image forming apparatus managing second bibliographic information of a second print job; display a list of print jobs by using the first bibliographic information acquired from the server and the second bibliographic information.
Nakajima’582 shows the second image forming apparatus managing second bibliographic information of a second print job (paragraphs [0086]-[0087] shows bibliographic information for multiple print jobs from multiple MFPs,  paragraph [0198] describes plurality of MFPs 100 connected via a network, the CPU 111 of another one of the MFPs 100 (an output apparatus) may be able to issue a request to acquire the print data stored in the storage apparatus and the bibliographic information stored in the bibliography server apparatus and then execute the job).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Tokumoto’772 to include the second image forming apparatus managing second bibliographic information of a second print job method taught by Nakajima’582. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to permit any MFP connected to the network to acquire print data and bibliographic data from other MFPs improving the managing of any available print jobs all in one place.
With respect to Claim 2, Tokumoto’772 shows the image forming system according to claim 1, wherein according to receiving an instruction of a user via the operation device, the one or more third processors execute the third instructions to acquire the managed first bibliographic information regarding the first print job of the user from the server (Paragraphs [0059]-[0062] document list in Figure 4 where user can select print data/document, document for which print data is to be acquired is designated by bibliographic information of Figure 5).  
With respect to Claim 3, Tokumoto’772 shows the image forming system according to claim 1, wherein according to a user logging in to the second image forming apparatus, the one or more third processors execute the third instructions to acquire the managed first bibliographic information regarding the first print job of the user from the server (paragraph [0032] and [0056] user logs into image forming apparatus 105, and Paragraphs [0059]-[0062] document list in Figure 4 where user can select print data/document, document for which print data is to be acquired is designated by bibliographic information of Figure 5).  
With respect to Claim 6, Tokumoto’772 shows the image forming system according to claim 1, wherein the server is an image forming apparatus (paragraph [0037] server/bibliography-server-machine 104 also being an image forming apparatus, Figure 1).  
With respect to Claim 12, arguments analogous to those presented for claim 1, are applicable.
With respect to Claim 15, The image forming system according to claim 1, wherein the one or more third processors further execute the third instructions to perform authentication process of a user (paragraph [0070] image forming apparatus 105 authenticates a user S102 figure 1A ), and wherein the list of print jobs which are stored in the storage device and are associated with the user is displayed based on success of the authentication process of a user (paragraph [0070] Figure 1A, S102 authentication of user, S104 receive bibliographic information, then user selects the document to be printed on the screen displaying the document list illustrated in FIG. 4).
With respect to Claim 16, The image forming system according to claim 1, wherein the first bibliographic information includes information of a storage location of the first print job (Figure 5 shows the bibliographic information including storage location for a print job), and wherein the one or more third processors further executes the third instructions to: acquire a print job selected from the list (paragraph [0070] the user selects the document to be printed on the screen displaying the document list illustrated in FIG. 4, and presses the start printing button), from the storage location of the selected print job; and execute the acquired print job (paragraph [0070] presses the start printing button). 

With respect to Claim 17, Tokumoto’772 shows an image forming apparatus (Figure 1A, image forming apparatus 105) communicating with a server (Figure 1A, server/bibliography-server-machine 104) which manages first bibliographic information of a first print job stored in another image forming apparatus (Figure 1A, image forming apparatus 103) (paragraph [0055] shows the bibliographic information management 310 being a module that is installed in server/bibliography-server-machine 104 and manages the print data/job and the bibliographic information of the print data/job stored in MFPs connected to server/bibliography-server-machine 104), 
the image forming apparatus (Figure 1A, image forming apparatus 105)  comprising: an operation device (paragraph [0037] configuration of each of the image forming apparatuses shown in Figure 2 having operation unit 206); one or more memories storing instructions ; and one or more processors executing the instructions  (Figure 1A, image forming apparatus 105 displaying Figure 5 example of the bibliographic information stored in HDD 204c (third memories) of the image forming apparatus 105 in paragraphs [0061] and [0071]) to: 
manage [ second ] bibliographic information of a  [second ] print job stored in a storage device of the image forming apparatus (paragraph [0055]-[0057] application 311 are each module that displays a menu on the operation unit 206 displaying a document list (multiple print jobs) as a list of pieces of data as targets, each image forming apparatus having its own module, image forming apparatus 105 displaying Figure 5 example of the bibliographic information stored in HDD 204c (third memories) of the image forming apparatus 105); 
acquire at least the first bibliographic information of the first print job from the server (paragraph [0059]-[0062] image forming apparatus 105 displaying Figure 5 example of the bibliographic information stored in HDD 204c of the image forming apparatus 105 acquired from server/bibliography-server-machine 104); and 
control the operation device to display a list of print jobs that are output targets by using the first bibliographic information acquired from the server and the [ second] bibliographic information (Figures 4 and 5 displaying multiple bibliographic information of multiple print data/job).  
Tokumoto’772 does not specifically show manage second bibliographic information of a second print job stored in a storage device of the image forming apparatus.
Nakajima’582 shows manage second bibliographic information of a second print job stored in a storage device of the image forming apparatus (paragraphs [0086]-[0087] shows bibliographic information for multiple print jobs from multiple MFPs,  paragraph [0198] describes plurality of MFPs 100 connected via a network, the CPU 111 of another one of the MFPs 100 (an output apparatus) may be able to issue a request to acquire the print data stored in the storage apparatus and the bibliographic information stored in the bibliography server apparatus and then execute the job).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Tokumoto’772 to include the second image forming apparatus managing second bibliographic information of a second print job method taught by Nakajima’582. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to permit any MFP connected to the network to acquire print data and bibliographic data from other MFPs improving the managing of any available print jobs all in one place.


With respect to Claims 18-19, arguments analogous to those presented for claim 17, are applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675